NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 13a0223n.06

                                               Case No. 11-6254

                               UNITED STATES COURT OF APPEALS
                                                                                                      FILED
                                                                                                   Mar 04, 2013
                                    FOR THE SIXTH CIRCUIT                                   DEBORAH S. HUNT, Clerk

 BETINA CARVER HOWARD, et al.,                                  )
                                                                )
            Plaintiffs-Appellants,                              )
                                                                )       ON APPEAL FROM THE
                   v.                                           )       UNITED STATES DISTRICT
                                                                )       COURT FOR THE MIDDLE
 SMITH COUNTY, TENNESSEE, et al.,                               )       DISTRICT OF TENNESSEE
                                                                )
       Defendants-Appellees.                                    )
 _______________________________________                        )

BEFORE: BATCHELDER, Chief Circuit Judge; COLE, Circuit Judge; and ROSEN, District
Judge.*

         ALICE M. BATCHELDER, Chief Circuit Judge. Appellant Betina Howard was a

passenger in a car driven by her brother, Jimmy Carver. While attempting to drop Howard off at her

home, Carver overshot the driveway, made a u-turn in the street, and then pulled into Howard’s

driveway. Moments later, a police car pulled up and the officer approached to ask Carver if he had

been drinking. Carver admitted that he had been drinking and agreed to a field sobriety test. While

the officer was attempting to give Carver the test, Howard stood within two feet of the officer,

yelling and cursing at him. When other officers arrived, Howard continued to harangue and argue

with the first officer, attempting to prevent him from administering the sobriety test. After numerous

warnings, the officer finally arrested and handcuffed Howard, charging her with disorderly conduct,

resisting arrest, drug possession, and possession of drug paraphernalia. She was released on bond

and the charges were eventually dismissed.


        *
           The Honorable Gerald E. Rosen, Chief United States District Judge for the Eastern District of Michigan,
sitting by designation.
No. 11-6254, Howard, et al. v. Smith, et al.


         Howard sued the officer and the city in state court, claiming assault and battery, aggravated

assault, false arrest, false imprisonment, malicious prosecution, intentional infliction of emotional

distress, negligent infliction of emotional distress, negligent hiring, outrageous conduct, excessive

force, loss of consortium, and denial of medical treatment. She raised federal constitutional claims

for negligent hiring, failure to train and/or supervise, and excessive force. The defendants removed

the case to federal court and, after discovery, moved for summary judgement. The district court

granted summary judgment on the federal law claims and remanded the state law claims to state

court.

         After carefully reviewing the record, the law, and the parties’ briefs, we conclude that the

district court’s order and opinion correctly sets out the applicable law and correctly applies that law

to the facts in the record. The issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                   2